FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, April 17, 2015 RESULT OF VOTING FOR DIRECTORS AT ANNUAL SHAREHOLDERS’ MEETING Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) is pleased to announce the results of the vote on Directors at its April 16, 2015 Annual Shareholders’ Meeting. Each of the nominee directors listed in the Corporation’s management proxy circular dated March 6, 2015 was elected as a director, without a vote by ballot being conducted.The Corporation received proxies with regard to voting on the eight directors nominated for election, directing as set forth in the table below: Name of Nominee Vote For % Withhold Vote % Anthony F. Griffiths Robert J. Gunn Alan D. Horn John R.V. Palmer Timothy R. Price Brandon W. Sweitzer Benjamin P. Watsa V. Prem Watsa Fairfax Financial Holdings Limited is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
